WALTER E. HOFFMAN, District Judge,
concurring specially.
While I concur in the opinion, I do so because this is a matter of state procedure, approved by Arizona state courts, which does not raise a federal constitutional ques*750tion and, clearly, no prejudice has been exhibited. No due process issue has been shown in charging the appellant with alternative offenses. The role of a federal habeas corpus petition is not to serve as an additional appeal and there has been no impugning on fundamental fairness and no infringing upon specific constitutional protections. Grundler v. State of North Carolina, 283 F.2d 798, 802 (4th Cir. 1960).
This is not to say that alternative counts in an indictment are entitled to the same consideration in a federal criminal action. As the opinion states, “inconsistent charges within a count have long since been condemned.” But the charges in this case involve alleged inconsistent or repugnant charges in separate alternative counts, all arising from the same set of facts. As stated in 1 L. B. Orfield, Criminal Procedure under the Federal Rules (1966), p. 697, § 7:118:
Repugnancy and inconsistency between counts of an indictment cannot be raised for the first time on appeal. The defendant should move to dismiss or require the government to elect in the trial court.
Citing Harris v. United States, 190 F.2d 503, 505 (10th Cir. 1951). In the present case, the issue was raised in the state trial court and the alternative procedure was approved as a proper practice under Arizona law. In the federal system, while alternative relief may be demanded under Rule 8(a), F.R.Civ.P., there is no such corresponding provision in the F.R.Cr.P.
Since each count is a distinct substantive charge in the federal' system, it has long been recognized that it is proper for a grand jury to charge in the conjunctive. It is true, however, that the federal system by judicial decision has ruled that, in certain instances, the jury must be charged that it cannot convict on two counts and a verdict of not guilty must be returned on one count even though the facts clearly establish guilt. Milanovich v. United States, 365 U.S. 551, 81 S.Ct. 728, 5 L.Ed.2d 773 (1961). Nevertheless, in Milanovich, the Supreme Court did not condemn charging in the conjunctive, nor did it suggest alternative charging.
For these reasons, until and unless modified by statute or the F.R.Cr.P., I would not sanction alternative charges in an indictment under the federal system.